Title: Thomas T. Hewson to Thomas Jefferson, 11 January 1812
From: Hewson, Thomas T.
To: Jefferson, Thomas


          
                  Sir, 
                  Philada Jany 11th 1812.
          
		  The American Philosophical Society lately held its annual meeting for the election of Officers. On this occasion the Society reiterated its expressions of respect for your person, by again unanimously electing you to the Presidential Chair, in the confident expectation, that your patronage and assistance would still be extended to the promotion of useful knowledge, more especially, at this momentous period, when
			 every patriotic citizen is desirous of living at home, and in peace.
		  
          The commands of the Society afford me an opportunity of offering the assurances of my personal respect and veneration for your character
          Thos T Hewson secretary
        